                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

WANDA LETANG,

      Plaintiff,

v.                                                   CIVIL ACTION NO.: 3:18-CV-95
                                                     (GROH)

ROBERT L. WILKIE, JR. and
DEPARTMENT OF VETERANS
AFFAIRS AGENCY,

      Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Currently pending before the Court is a Report and Recommendation (“R&R”)

issued by United States Magistrate Judge Robert W. Trumble. ECF No. 31. Pursuant

to this Court’s Local Rules, this action was referred to Magistrate Judge Trumble for

submission of an R&R. On May 6, 2019, Magistrate Judge Trumble issued his R&R

recommending that the Court dismiss the Plaintiff’s amended complaint without

prejudice and deny her remaining motions as moot.

                                  I. Background

      On June 14, 2018, Wanda Letang (“Plaintiff”) filed a complaint alleging

discrimination against Robert L. Wilkie, Jr. and the Department of Veterans Affairs

Agency. ECF No. 1. The same day, the Plaintiff filed a motion for leave to proceed in

forma pauperis and a motion to appoint counsel. ECF Nos. 2, 3. The Court entered an

Order referring the matter to Magistrate Judge Trumble for issuance of a R&R. ECF

No. 5. Magistrate Judge Trumble issued his R&R to dismiss the Plaintiff’s complaint
because the Plaintiff did not provide proof that she first exhausted her administrative

remedies with the U.S. Equal Employment Opportunity Commission (“EEOC”) under 42

U.S.C. § 2000e-5(b). ECF No. 6. The Plaintiff filed objections to the R&R, attaching a

final decision from the EEOC in this matter. ECF No. 10-2. Thereafter, Magistrate

Judge Trumble entered an amended R&R to dismiss the Plaintiff’s complaint for failure

to state a claim. ECF No. 11. The Plaintiff timely filed her objections to the amended

R&R.     ECF No. 17.         After reviewing the Plaintiff’s objections, the Court adopted

Magistrate Judge Trumble’s amended R&R and dismissed the Plaintiff’s complaint

without prejudice. ECF No. 18. The Plaintiff appealed the Court’s judgment.

        On March 6, 2019, the Fourth Circuit Court of Appeals, dismissed the Plaintiff’s

appeal for lack of jurisdiction, but remanded the matter to the Court to allow the Plaintiff

to file an amended complaint. 1            On April 8, 2019, the Plaintiff filed an amended

complaint 2 [ECF No. 26], motion for leave to proceed in forma pauperis [ECF No. 27]

and motion to appoint counsel [ECF No. 28]. On April 29, 2019, the Fourth Circuit’s

mandate was entered. ECF No. 29. The same day, the Court referred the matter to

Magistrate Judge Trumble for issuance of a R&R. ECF No. 30.

                                      II. Standards of Review

        Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

1The Fourth Circuit Court of Appeals noted, “[i]n this case, Letang could amend her complaint to allege a
prima facie case of discrimination and establish a proper basis for federal jurisdiction.” ECF No. 24 at 2.

2 As noted by Magistrate Judge Trumble in his R&R, the Plaintiff’s amended complaint nearly mirrors her
original complaint. There are few changes, including: (1) substituting “Title VII” for 42 U.S.C. 2000 et
seq.” on page one; (2) addition of “All administrative remedies have been exhausted” on page one; (3)
addition of the words “a pretext” in “the claimant was exposed to a pretext to discrimination” on page one;
(4) addition of “The ignored protocol was the pretext to discrimination” on page one; (5) removal of “2. A
doctor must be called to evaluate the patient”; (6) the removal of two commas within the complaint; and
(7) the correction of a typographical error. See ECF Nos. 1, 26 and 31.


                                                    2
However, this Court is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge to which no objections are

made. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely

manner constitutes a waiver of de novo review and a plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1)(C); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, objections to Magistrate Judge Trumble’s R&R were due within fourteen

days after being served with a copy of the same. The R&R was sent to the Plaintiff by

certified mail, return receipt requested, on May 6, 2019. ECF No. 31. The Plaintiff

accepted service on May 13, 2019. ECF No. 33. The Plaintiff filed her objections on

May 22, 2019. ECF No. 34. Accordingly, the Court will review the portions of the R&R

to which the Plaintiff objects de novo.

                                          III. Discussion

       Magistrate Judge Trumble recommends that the Plaintiff’s complaint be

dismissed because she does not “allege facts sufficient to state all the elements of her

claim.” ECF No. 31 at 5. Specifically, Magistrate Judge Trumble found that the Plaintiff

fails to allege any facts that create the reasonable inference that she performed her job

satisfactorily or that she was treated differently than employees outside her protected

class. Id. at 6.

       The Plaintiff objects to the R&R “in its entirety.” ECF No. 34 at 1. The Plaintiff

supports her position by stating that “[t]he complaint states enough facts that taken as

true entitles” her to relief and “[h]ow in [] the world can this court know without discovery




                                             3
whether [] the facts taken in the complaint [are] true.” Id. The Plaintiff has failed to

present the court with any direct or circumstantial evidence of discrimination or to plead

facts that could establish a prima facie case of discrimination. The Plaintiff’s complaint

sets out “naked assertions” largely “devoid of further factual enhancements.” Iqbal, 556

U.S. at 678. Therefore, the Plaintiff’s objections are hereby OVERRULED.

                                       IV. Conclusion

       Accordingly, it is the opinion of the Court that Magistrate Judge Trumble’s

Amended Report and Recommendation [ECF No. 31] should be, and is, hereby

ORDERED ADOPTED.              For the reasons more fully stated in the Report and

Recommendation, this Court ORDERS that the Plaintiff’s Amended Complaint [ECF No.

26] be DISMISSED WITHOUT PREJUDICE and STRICKEN from the Court’s active

docket. The Court further ORDERS that the Plaintiff’s Motion for Leave to Proceed In

Forma Pauperis [ECF No. 27] and Motion to Appoint Counsel [ECF No. 28] are DENIED

AS MOOT.

       The Clerk is further DIRECTED to transmit copies of this this Order to the pro se

Plaintiff by certified mail, return receipt requested.

       DATED: July 9, 2019




                                               4
